Citation Nr: 0828181	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-327 07	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a heart condition.

2.	Entitlement to service connection for a pulmonary 
condition.

3.	Entitlement to service connection for a psychiatric 
disorder.   


REPRESENTATION

Appellant represented by:	Louis A. Demier-Le Blanc, Esq.


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1974 to October 
1974.  The record also indicates that the appellant was a 
member of the Army Reserve from February 1974 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a heart condition, bronchial asthma 
claimed as a pulmonary condition, and chronic paranoid type 
schizophrenia.  


FINDINGS OF FACT

1.	The veteran does not have a current diagnosis of a heart 
condition.

2.	The veteran's bronchial asthma first manifested many years 
after his separation from service and is unrelated to his 
period of active service or to any incident therein.

3.	The veteran's major depression first manifested many years 
after his separation from service and is unrelated to his 
period of active service or to any incident therein.


CONCLUSIONS OF LAW

1.	A heart condition was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).

2.	A pulmonary condition was not incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).

3.	A psychiatric disorder was not incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. §§ 
1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2003 and April 
2004 that discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
September 2005 statement of the case.  

Further, all relevant, identified and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained medical examinations in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 
(1997); Cuevas v.  Principi, 3 Vet. App. 542 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  Dela 
Cruz v. Principi, 15 Vet.App.143, 148-49 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

In the present case, the veteran claims that he has a heart 
condition, bronchial asthma, and chronic paranoid 
schizophrenia that are related to his period of active 
service.  No defects or diagnoses are listed on his February 
1973 entrance examination.  And, unfortunately, the claims 
file does not contain any additional service medical records 
or a separation examination. 

Heart Condition

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  In the present appeal, the record does not 
demonstrate that the veteran has a current heart disability.  
Results from a September 1996 echocardiogram establish that 
he was once diagnosed with mitral valve prolapse.  Further, a 
February 1998 Cardiac Catherization Report indicates that he 
was also diagnosed with obstructive coronary artery disease.  
Yet, neither condition was found when the veteran underwent a 
VA examination in November 2003.  

During the November 2003 VA examination, the veteran's heart 
showed soft systolic murmur but no click.  His lungs were 
clear to auscultation and percussion.  No evidence of 
congestive heart failure was found.  Moreover, an 
echocardiogram did not show mitral valve prolapse.  The 
veteran has not submitted any additional records to 
contradict the findings of the 2003 VA examiner.  

In sum, there cannot be a valid claim of service connection 
in the absence of proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence of 
record does not show that the veteran has a current heart 
condition that can be attributed to his period of active 
duty.  Thus, service connection for a heart condition must be 
denied.   

Pulmonary condition

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
record demonstrates that the veteran has been diagnosed with 
and treated for a number of pulmonary conditions over the 
years.  A Certificate to Return to School or Work shows that 
he was diagnosed with combined restrictive and obstructive 
lung disease with complaints of dyspnea on exercise in May 
1996.  In February 1998, he was seen for "possible" Chronic 
Obstructive Pulmonary Disease and "possible" previous 
tuberculosis.  Further, during a November 2003 respiratory VA 
examination, he was diagnosed with bronchial asthma.  

However, the record does not show that any of the conditions 
were incurred in or aggravated by the veteran's period of 
active duty.  His service medical records are devoid of 
complaints of or treatment for bronchial asthma or any other 
pulmonary condition.  Moreover, during a respiratory VA 
examination in November 2003, he reported having asthma as 
child but stated that the condition subsided when he became 
an adult.  He claimed that his asthma attacks begin again in 
1996, 22 years after his separation from service.  Such a 
long lapse between the veteran's separation and the onset of 
his asthma symptoms provides evidence against a finding of 
service connection.  Maxson v. West, 12 Vet. App. 453 (1999) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Further, the record does not contain competent 
medical evidence establishing a nexus between the veteran's 
bronchial asthma and his period of active service.  

A State of Medical Examination and Duty Status letter shows 
that the veteran reported a history of bronchial asthma and 
complained of feeling weak and dizzy during inactive duty 
training in April 2002.  However, that incident is 
insufficient to establish service connection.  Service 
connection by the VA can only be granted for a disease or 
injury incurred in or aggravated by a period of 'active 
service' in the Armed Forces.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Active military, naval, and air 
service only includes any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty, or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(21)-(24); 38 C.F.R. § 3.6(a).  

In sum, because there is no competent medical evidence 
linking the veteran's bronchial asthma to service, service 
connection must be denied.  


Psychiatric Disorder 

The record demonstrates that the veteran has been diagnosed 
with several psychiatric disorders over the years.  Private 
treatment records reveal that he was diagnosed with dysthymic 
disorder in November 1998, major depression with psychosis 
and paranoid schizophrenia in January 2003, and major 
depression in October 2007.  However, the record does not 
show that any of the conditions were incurred in or 
aggravated by the veteran's period of active duty.  His 
service medical records are devoid of complaints of or 
treatment for any mental illness.  And, there is a 24-year 
lapse between the veteran's separation and the diagnosis of 
any mental illness.  This absence of medical treatment for a 
psychiatric condition for many years after service provides 
evidence against a finding of service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999).  Further, the record does 
not contain competent medical evidence establishing a nexus 
between the veteran's service and his psychiatric disorders.

Although the Board acknowledges the veteran's assertions 
about the cause of his mental illness, the Board finds that 
he is not qualified to offer a medical opinion under 38 
C.F.R. § 3.159(a).   Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, since the evidence does not show that the 
veteran has a current psychiatric disorder that was incurred 
in or aggravated by service, service connection must be 
denied.   


ORDER

Service connection for a heart condition is denied.

Service connection for a pulmonary condition is denied.

Service connection for a psychiatric disorder is denied.    

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


